J-S49003-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

CHRISTOPHER ADAMS,

                        Appellant                   No. 1538 EDA 2012


          Appeal from the Judgment of Sentence of April 27, 2012
           In the Court of Common Pleas of Philadelphia County
            Criminal Division at No(s): CP-51-CR-0004313-2009


BEFORE: OLSON, OTT and STABILE, JJ.

MEMORANDUM BY OLSON, J.:                         FILED OCTOBER 08, 2014

     Appellant, Christopher Adams, appeals from the judgment of sentence

entered on April 27, 2012 in the Criminal Division of the Court of Common

Pleas of Philadelphia County, as made final by the denial of post-sentence

motions on August 17, 2012. We affirm.

     At the conclusion of trial on April 27, 2012, a jury found Appellant

guilty of first-degree murder, 18 Pa.C.S.A. § 2502(a).             Immediately

thereafter, the trial court imposed the mandatory sentence of life in prison,

18 Pa.C.S.A. § 1102(a)(1).

     The trial court summarized the historical facts as follows:

     At trial, the Commonwealth presented the testimony of Jeffrey
     Williams, Kenyon Childs, James Johnson, Dr. Gary Lincoln
     Collins, Philadelphia Police Officers Stacey Wilkins, Jacqueline
     Davis, and Edward Nelsons, and Philadelphia Police Detective
     Joseph Centeno and George Pirrone. [Appellant] presented the
     testimony of Madeline Nixon. Viewed in the light most favorable
J-S49003-14


     to the Commonwealth as the verdict winner, their testimony
     established the following.

     On July 22, 2008, at approximately 7[:00 p.m.], [Appellant] was
     talking with a friend, Kenyon Childs, on the 2000 block of Opal
     Street in Philadelphia.      [Appellant] told Mr. Childs that
     [Appellant] was having a problem with another man, Korey
     Anderson. [Appellant] said that [Mr. Anderson’s friend] shot one
     of [Appellant’s] friends, and that [Appellant] was going to “deal
     with” Mr. Anderson. [Appellant] and Mr. Childs then parted
     ways, and Mr. Childs went to his girlfriend’s house on 20th
     Street.

     At the same time, [Mr.] Anderson was sitting in a chair on the
     corner of Boston Street and 20th Street, near the home of Mr.
     Child’s girlfriend. Two other men, James Johnson and Jeffrey
     Williams, were standing nearby. [Appellant] then approached
     the corner, walked directly toward Mr. Anderson, and shot him in
     the head. Mr. Anderson fell to the ground, and [Appellant] stood
     over him and continued to shoot him repeatedly. [Appellant]
     then fled, running up 20th Street.

     Mr. Childs heard the gunshots from his girlfriend’s house. He
     then ran to the corner of Boston Street and 20th Street, and saw
     Mr. Anderson lying on the ground. Approximately five minutes
     had passed since [Appellant] had told Mr. Childs that he was
     going to “deal with” Mr. Anderson.

     Mr. Anderson was transported to Temple University Hospital,
     where he was pronounced dead. He had been shot four times:
     twice in the chest, once in the back, and once in the head. Mr.
     Anderson’s cause of death was multiple gunshot wounds. The
     medical examiner recovered three .38 caliber bullets from [Mr.]
     Anderson’s body. Police recovered one .38 caliber bullet from
     the crime scene.

     Later that night, Mr. Childs saw [Appellant] on the street and
     talked to him about Mr. Anderson’s murder. [Appellant] said
     “f**k him,” and told Mr. Childs that he had shot Mr. Anderson.
     [Appellant] was arrested twelve days later.




                                   -2-
J-S49003-14


Trial Court Opinion, 11/14/13, at 2-3 (record citations and footnotes

omitted).1

       Appellant raises the following claims for our review:

       Was the evidence insufficient to support a conviction in this case
       because there was no in[-]court identification [of Appellant] and
       the out[-]of[-]court statements were not credible?

       Was the verdict against the weight of the evidence because
       there was no in[-]court [testimony made by witnesses placed
       under oath] that identified Appellant as the shooter?

       Did witness Jeffrey Williams fail to make a proper in[-]court
       identification; and was the in[-]court testimony of Kenyon Childs
       and James Johnson inconsistent with their prior statements?

       Was the verdict inconsistent because of the lack of physical,
       forensic/DNA, or medical evidence?

       Did the trial court err [in] preventing defense counsel from
       asking Detective Pirrone about information received at the scene
       shortly after the shooting about a prior shooting at the same
       location, the day before, without an objection?

       Did the District Attorney commit prosecutorial misconduct by
       making prejudicial, misleading, and inflammatory statements to
       the jury?

Appellant’s Brief at 1-2.2

       Appellant’s first claim asserts that the evidence admitted at trial was

insufficient to establish, beyond a reasonable doubt, that he shot and killed

____________________________________________


1
 Both Appellant and the trial court have complied with the requirements of
Pa.R.A.P. 1925.
2
  We have re-ordered Appellant’s issues to facilitate a more logical and
cohesive discussion of the issues.



                                           -3-
J-S49003-14


Mr. Anderson.    Specifically, Appellant asserts that no witness called on

behalf of the Commonwealth identified Appellant as the shooter at trial.

Appellant also points out that the only evidence implicating him in Mr.

Anderson’s killing was the testimony of Mr. Childs, where Mr. Childs stated

that Appellant admitted to killing Mr. Anderson.

      We review Appellant’s sufficiency challenge under a familiar standard

and scope of review:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying the above test, we
      may not weigh the evidence and substitute our judgment for the
      fact-finder.    In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant's guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      finder of fact while passing upon the credibility of witnesses and
      the weight of the evidence produced, is free to believe all, part
      or none of the evidence.

Commonwealth v. Karns, 50 A.3d 158, 161 (Pa. Super. 2012) (case

citation omitted), appeal denied, 65 A.3d 413 (Pa. 2013).




                                     -4-
J-S49003-14


       As the trial court concluded, there was substantial and compelling

evidence from which reasonable jurors could find that Appellant fatally shot

Mr. Anderson with the specific intent to kill.3 As the trial court observed, the

police statements of three witnesses furnished solid support for a finding

that Appellant committed the murder sub judice. See Trial Court Opinion,

11/14/13, at 5 (noting Mr. Childs’ police statement that, approximately five

minutes before the murder, Appellant said he was going to “deal with” Mr.

Anderson and recalling police statements by Messrs. Johnson and Williams

that they saw Appellant walk directly up to Mr. Anderson and shoot him in

the head and continue to shoot him as he was lying on the ground).4

Although these witnesses recanted their identification testimony at trial,

their statements to the police were admissible as prior inconsistent

statements because they were signed and adopted by the declarants. See

Pa.R.E. 803.1(1)(B). Such “[p]rior inconsistent statements, which meet the

requirements for admissibility under Pennsylvania law must . . . be

considered by a reviewing court in the same manner as any other type of
____________________________________________


3
  We shall dispense with a recitation of the elements of first-degree murder
since Appellant’s sufficiency challenge focuses exclusively upon proof of his
involvement with Mr. Anderson’s shooting death.
4
  Mr. Johnson testified at Appellant’s first trial (which resulted in a hung
jury) but was unavailable to testify at Appellant’s present trial. Pursuant to
Pa.R.E. 804(b)(1)(A), his testimony from Appellant’s first trial was read into
the record at the present trial. Mr. Johnson’s prior testimony disavowed the
portion of his statement to police in which he identified Appellant as the
gunman.



                                           -5-
J-S49003-14


validly admitted evidence when determining if sufficient evidence exists to

sustain a criminal conviction.” Commonwealth v. Brown, 52 A.3d 1139,

1171 (Pa. 2012) (footnote omitted) (witness' out-of-court statements, which

were recanted at trial, furnished legally sufficient evidence to sustain

first-degree murder conviction where statements were reduced to writing,

each witness signed his statement, each witness was cross examined at trial,

and statements were fundamentally consistent with one another such that

statements were not patently unreliable).       Appellant’s first-degree murder

conviction finds sufficient evidentiary support in the record; hence, Appellant

is not entitled to relief on his first claim.

      Appellant’s second claim raising the weight of the evidence identifies

the same contentions advanced in support of Appellant’s sufficiency

challenge. When reviewing a challenge to the weight of the evidence, our

standard of review is well established:

      [A] verdict is against the weight of the evidence only when the
      jury's verdict is so contrary to the evidence as to shock one's
      sense of justice. It is well established that a weight of the
      evidence claim is addressed to the discretion of the trial court. A
      new trial should not be granted because of a mere conflict in the
      testimony or because the judge on the same facts would have
      arrived at a different conclusion. Rather, the role of the trial
      court is to determine that notwithstanding all the evidence,
      certain facts are so clearly of greater weight that to ignore them,
      or to give them equal weight with all the facts, is to deny justice.
      A motion for a new trial on the grounds that the verdict is
      contrary to the weight of the evidence concedes that there is
      sufficient evidence to sustain the verdict; thus the trial court is
      under no obligation to view the evidence in the light most
      favorable to the verdict winner.


                                        -6-
J-S49003-14


      Significantly, in a challenge to the weight of the evidence, the
      function of an appellate court on appeal is to review the trial
      court's exercise of discretion based upon a review of the record,
      rather than to consider de novo the underlying question of the
      weight of the evidence. In determining whether this standard
      has been met, appellate review is limited to whether the trial
      judge's discretion was properly exercised, and relief will only be
      granted where the facts and inferences of record disclose a
      palpable abuse of discretion. It is for this reason that the trial
      court's denial of a motion for a new trial based on a weight of
      the evidence claim is the least assailable of its rulings.

Commonwealth v. Rivera, 983 A.2d 1211, 1225 (Pa. 2009) (internal

quotations and case citations omitted).        Although an appellate court

confronted by a weight of the evidence claim owes considerable deference to

the determinations of the trial court, such deference is not limitless. As our

Supreme Court has explained:

      The term “discretion” imports the exercise of judgment, wisdom
      and skill so as to reach a dispassionate conclusion within the
      framework of the law, and is not exercised for the purpose of
      giving effect to the will of the judge.          Discretion must be
      exercised on the foundation of reason, as opposed to prejudice,
      personal motivations, caprice or arbitrary actions. Discretion is
      abused where the course pursued represents not merely an error
      of judgment, but where the judgment is manifestly unreasonable
      or where the law is not applied or where the record shows that
      the action is a result of partiality, prejudice, bias or ill-will.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (case citations

omitted).

      Relying upon its sufficiency analysis, the trial court here determined

that the jury’s verdict was fully consistent with the evidence. After careful

review, we agree. Because we find no abuse of discretion in the trial court’s




                                     -7-
J-S49003-14


refusal to grant Appellant a new trial, we conclude that Appellant’s second

claim merits no relief.

      Appellant’s third claim requests a new trial based upon the lack of in-

court identification testimony offered by Messrs. Williams, Childs, and

Johnson. For the reasons set forth above, we deny relief on this claim.

      Appellant’s fourth claim alleges that he is entitled to a new trial

because there “was no physical, forensic/DNA, or             medical evidence

connecting Appellant to [Mr. Anderson’s killing], therefore rendering an

inconsistent verdict.” Appellant’s Brief at 6. Appellant does not characterize

this claim as either a sufficiency challenge or a claim alleging that the verdict

was against the weight of the evidence. As such, Appellant does not address

the merits of his fourth claim under an appropriate standard of review. For

this reason alone, this claim is arguably waived.       See Pa.R.A.P. 2119(a)

(argument section of brief shall include discussion and citation of pertinent

authorities). Even if we were to forgo waiver and consider this claim as a

challenge to the weight or sufficiency of the evidence, we would deny relief

for the reasons offered above.

      In his fifth claim, Appellant alleges that he should have been permitted

to cross-examine Detective Pirrone about a statement given by Madline

Nixon regarding a shooting that occurred prior to the killing in this case.

Appellant points to the following exchange that took place at trial:

      [Defense Counsel]: You talked to Miss Madline Nixon?
      [Detective Pirrone]: The name sounds familiar.

                                      -8-
J-S49003-14


     [Defense Counsel]: Would it be fair to say that you talked to her
     on July [23rd], 2008, if you recall?
     [Detective Pirrone]: Yes.
     [Defense counsel]: You took a statement from her?
     [Detective Pirrone]: I believe we did, yes.
     [Defense Counsel]: As a result of talking to [Miss] Nixon, did
     you learn about a prior shooting?
     [Detective Pirrone]: Can I review the statement?
     [Defense Counsel]: Sure.
     [Detective Pirrone]: Can I see the statement?
     [Trial Court]: Do you have an objection to that, what he learned
     from [Miss] Nixon?
     [Assistant District Attorney]: Yes, Your Honor.
     [Trial Court]: Sustained.

N.T., 4/25/12, at 202-203.

     Based upon the foregoing exchange, Appellant asserts that the

Commonwealth did not object to Detective Pirrone’s testimony until

prompted to do so by the trial court. Appellant reasons that this constituted

a failure to object on the part of the Commonwealth. Moreover, this failure

waived the Commonwealth’s opposition to the admissibility or use of the

challenged evidence.    Appellant concludes that the trial court’s error in

prompting the Commonwealth to object precluded defense counsel from

admitting Detective Pirrone’s statement which, in turn, removed relevant

evidence from the jury’s consideration.

     This claim merits no relief.    “A trial court has broad discretion to

determine whether evidence is admissible and a trial court's ruling on an

evidentiary issue will be reversed only if the court abused its discretion.”

Commonwealth v. Huggins, 68 A.3d 962, 966 (Pa. super. 2013), appeal

denied, 80 A.3d 775 (Pa. 2013).

                                    -9-
J-S49003-14


       As the trial court observed, the Commonwealth clearly objected to

Detective Pirrone’s testimony regarding Miss Nixon’s out-of-court statement.

See Trial Court Opinion, 11/14/13, at 8. Thereafter, defense counsel did not

cite any exception to the rule against hearsay under which the testimony

could have been admitted.           Since the trial court correctly sustained the

objection because Miss Nixon’s statement constituted hearsay that was not

subject to any exception, see Pa.R.E. 801-803, we discern no error or abuse

of discretion.

       Appellant’s claim seems to suggest that the Commonwealth’s failure to

challenge Detective Pirrone’s testimony prior to interjection by the trial court

somehow defeated the validity or legal effect of the Commonwealth’s

objection. Appellant, however, cites no authority to support this contention

and our own efforts have uncovered none. We decline to read waiver into

these circumstances. Moreover, even if the trial court erred in prompting an

objection by the Commonwealth, we see no proof of how such an error

prejudiced Appellant given the quantum of compelling evidence introduced

against him.5     See Commonwealth v. Chmiel, 889 A.2d 501, 528 (Pa.

2005) (retrial not warranted were appellate court concludes beyond a


____________________________________________


5
  Beyond the bald contention that “[the trial court’s] error took away the
jury’s ability to assess relevant evidence,” Appellant’s Brief at 10, Appellant
has not developed a claim that he sustained harm as a result of the trial
court’s evidentiary procedure.



                                          - 10 -
J-S49003-14


reasonable doubt that evidentiary error could not have contributed to

verdict).

      Appellant’s sixth and final claim alleges that the district attorney

committed prosecutorial misconduct by making prejudicial, misleading, and

inflammatory statements to the jury during his closing argument.           In

particular, Appellant points out that the prosecutor told the jury that

Appellant bragged about Mr. Anderson’s killing, that three Commonwealth

witnesses faced intimidation and retaliation for testifying against Appellant,

and that a video was not helpful to either party. Appellant alleges that these

comments were intended to form a fixed and hostile bias against him in the

minds of the jury.

      After reviewing record, the trial court determined that Appellant did

not object to any portion of the Commonwealth’s closing argument.        See

Trial Court Opinion, 11/14/13, at 9, citing N.T. 4/26/12, at 85-115.      Our

examination of the trial transcript confirms this assessment.          Hence,

Appellant’s prosecutorial misconduct claim is waived and no relief is due.

Pa.R.A.P. 302(a) (issues not raised in the trial court are waived and cannot

be raised for the first time on appeal).

      Judgment of sentence affirmed.




                                     - 11 -
J-S49003-14




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/8/2014




                          - 12 -